Case 4:21-cv-10043-KMM Document 1 Entered on FLSD Docket 04/08/2021 Page 1 of 3


  United So tes Distrld Court
  Southern dlstrid ofFlorida

                                             Com plalnt

  BurnettLand Enterprises
  as assignee ofBurnett1 nd Trust,
                   Plsintif                         CaseNo
                                                                                    '
                                                                        FILED BY         f       D .C,

  Patriciacomer,                                                             AFq Cï 2221.
                                                                              ANGELAE.NOBLE
                              .                                              cusnx u,s.Dlsm cm
                   Defendnnt                                                s.n.oFFI.
                                                                                    A.-K:YWEST


  BllrnettLandEnterprisesisasolepropdetorship oftheundersi> edaplainti/ suesdefendnnt
  PaG ciaCom er.
  Thisactionisfledunderothercontract (190)involvesdiversityofCidzenship,theamotmtin
  conkoversy exceeds$75,000.00.
  n eplaintil asacomplaintagsinKtthedefendant(s)allegesandshowstothecourtasfollows:
        Plaintif isaresidentofFloridw Cotmty ofM onroe,istheownerofa clnim agninKt
        defendantts)forthesaleofpersonalpropertyinterestlocatedinBnrnettCounty,W is,and
        isthe CurrentOwnerofsaidclnim pursllnntto an assignm entofclaim,with an elective
        conkactdateof10/24/2015,and an am otmtdue excerding $75,000.00.
    2. DefendantPatriciaComeristhePurchmserundertheconkact.

     4. Defendanthœsfailed to maketherequired paymentsunderthecontractand plaintiffh%
  comm enced thisaction agsingtdefendnnt.

     5. Defendnnthmsrepeatedly tenderedN SF checksto Plaintifl-and failedto makethe checks
        good.
      6. On oraboutNovem ber2019 Defendantceu ed m nking pam entsto plaintiE

  10. n atnoproceedingshavebeen had at1aw orotherwisefortherecovery ofthesumsdue
  undersaid contactexceptforthisaciow and a11conditionsprecedenttothecom mencem entof
  thisaction aresatisfed.

  11. Thatthe addressoftheproperty is23843 RangelineRoad,Siren,W I54872.

  W HEREFORE,thePlaintlf demandsjudgmentproviding:
            A fmding thatdefendantfailed to comply w1t.
                                                      11theterm softheconkact.
Case 4:21-cv-10043-KMM Document 1 Entered on FLSD Docket 04/08/2021 Page 2 of 3

       2. A fnding thatthe defendantowesplaintiF in excessof$75,000.00.

       3. An orderthatdefendantshallpayplaintiF thefullamountduewithinten (10)daysof
           the Courtsorderforpaym ent oraltem atively,thatdefendantshallforfeitherinterest
           in theconkact/property.

       4. An orderâom the Courtthatshould theDefendantfailto m aketherequired paym ent
           andfailtovacatethepremiseswithinten(10)dayssheshallberemovedfrom the
           prem isesby theU S M arshall.

       5. An award toplaine ofitscostsinblinging thisaction

           Suchotherreliefasthecourtdeemsjustandequitable.
  Dated this2nd ofApril,2021
                                             N

        By:
          BllrnettLand Enterprises,solepr   'torship of
          Bernard Seidling,
          152 N IndiesDrive
          V arathon,FL 33050
          715-558-5232
          Fax 305-743-0003
          Emailbseidling@zhotmail.com
                                       W
                               g                    Case 4:21-cv-10043-KMM
                                                              .       .    Document 1 Entered on FLSD Docket 04/08/2021 Page 3 of 3 :
rè
 t
 i?
  -
  .
  ':.t
   '-
    '  (..(
     ';'    .'...
                Q.:à).
                     .;.
                       .:'                                                                                                                        .                                         '                                                                      '                                                                                                                             .                                                                                       ..'': .2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :4... .                                                .
.

 '
 ï4(
 :   '
     )),
     J
          .:.
       'u '
          uf' 'à
                   :
                   ;
                   '
                   .;
                    )
                    .
                    :k
                     . ï  ''
                        .. ..
                 Jkwa w:.%)g :.:w.   .:w -.;.-L
                                        r.    ;
                                              .t'ë.'upo
                                                    .i'k' f.- -.
                                                          :,.
                                                            :;i ::.
                                                                  o avuzé.
                                                                         wj.      ..-
                                                                             vv.oxxxaciuo m t:.q
                                                                                                : jjr-
                                                                                                     j
                                                                                                     y
                                                                                                     r
                                                                                                     jjr
                                                                                                     y ,
                                                                                                       .
                                                                                                       -;;
                                                                                                        .: ..' .. (.-..      .
                                                                                                                            ..     -j3
                                                                                                                                     ?
                                                                                                                                     '
                                                                                                                                     :
                                                                                                                                     j
                                                                                                                                     'g
                                                                                                                                      j.
                                                                                                                                      'j
                                                                                                                                       , .
                                                                                                                                         j
                                                                                                                                         i
                                                                                                                                         j
                                                                                                                                         !d
                                                                                                                                          j
                                                                                                                                          l
                                                                                                                                          dyj
                                                                                                                                            k
                                                                                                                                            i
                                                                                                                                            j1
                                                                                                                                            pj
                                                                                                                                             4
                                                                                                                                             .:
                                                                                                                                              1
                                                                                                                                             ).
                                                                                                                                          .... ,
                                                                                                                                               î
                                                                                                                                               1.
                                                                                                                                                I
                                                                                                                                                iji
                                                                                                                                                  t
                                                                                                                                                  .
                                                                                                                                                  l
                                                                                                                                                  i
                                                                                                                                                  '
                                                                                                                                                  .liz:*:
                                                                                                                                                      . 'Iid.
                                                                                                                                              oéwe uqp'w-'p
                                                                                                                                                            :
                                                                                                                                                            f
                                                                                                                                                            t
                                                                                                                                                            q
                                                                                                                                                            .
                                                                                                                                                            i1
                                                                                                                                                             5
                                                                                                                                                             1
                                                                                                                                                             i
                                                                                                                                                             JIt
                                                                                                                                                               ki
                                                                                                                                                               .
                                                                                                                                                                l
                                                                                                                                                                Ej
                                                                                                                                                                 t
                                                                                                                                                                ''
                                                                                                                                                                  q
                                                                                                                                                                  lrq
                                                                                                                                                                   '


                                                                                                                                                                 k:E
                                                                                                                                                                    '.
                                                                                                                                                                     '
                                                                                                                                                                     .
                                                                                                                                                                      .
                                                                                                                                                                       .'.'
                                                                                                                                                              .. ,. ., .
                                                                                                                                                                     ''
                                                                                                                                                                      (: '
                                                                                                                                                                          .':. .
                                                                                                                                                                                       .
                                                                                                                                                                                       .
                                                                                                                                                                                               . ..
                                                                                                                                                                                                  ..                .                             .
                                                                                                                                                                                                                                                  ,. - . . . .
                                                                                                                                                                                                                                                                                             ..



 l  E
    ..
     'î                   .   .  .   .        : :
                                                g j                                                                                                                                        ..
'. .: 1 lk
  n.':è
     .'
'' ....   .l
           16
            '1
             k
             :.
              4
              :
              :1
               .1,
                 8
                 /1I
                   t
                   ::Ii
                      ':
                       L
                       EE
                       Ii
                        II
                         k
                         G ..'..
                               l
                               .è
                                L
                                :.
                                 L.
                                  '
                                  .
                                  )
                                  é
                                  '-
                                   @
                                   :
                                   .
                                   '
                                   -t
                                    :
                                    ).
                                     '.f:è!r
                                       5
               :,''.'j... .'j .. . :. g:.
                        .                  ';
                                            t:
                                            . 1
                                              .
                                              /
                                                     :.
                                               : 2.-. .  (  ' .  o.
                                                                  xak.o àv.:pRopEkw xA:. k.
                                                                                          .Bg.
                                                                                             (.
                                                                                              y.D R.
                                                                                                   i,à
                                                                                                   . . ,.f
                                                                                                         ..-.
                                                                                                            ;k
                                                                                                             .. .-......'..: .. .
                                                                                                                            . .....
                                                                                                                                  ....
                                                                                                                                     ....:
                                                                                                                                         . ...
                                                                                                                                             j.
                                                                                                                                              :;.
                                                                                                                                                è. ....... t. .,....,.à .
                                                                                                                                                ..
                                                                                                                                             . .. . ..
                                                                                                                                                . ..
                                                                                                                                                      .                    .              . .
                                                                                                                                                                                       . ...
                                                                                                                                                                                                                .               . . .
                                                                                                                                                                                                                            . .. . ,                          .      .
                                                                                                                                                                                                                                                                   .. .                ... ... ...
g
E
                                                                                                                                                                                                                                                                                            #kor jù.yuuk ....:
                                                                                                                                                                                                                                                                                                              j)j
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                j.(j.yj(    .k. . ,..:.. .        y a.   :... .:.. .
                                                                                                                                                                                                                                                                                                                                                                                    j.. ..
                               :
'
è
: wg#j
..
    ..jikéo
         ..;..j
              .':.;):é
                  -( .-:ê
                        j(jj
                        '. jkj
                             ïj
                            :ï
                             b
                             /)
                              tj
                               ;
                               l
                               ,
                               4
                               1yy
                               :(.t
                                  y
                                  .q j
                                   yqt
                                   .
                            - . '. '-j
                                     1
                                     )t
                                      ..
                                     ::
                                    s..LL,/.
                                           . ... ::..'.                                            .            .:
                                                                                                                 ..                              .
                                                                                                                                                          ''
                                                                                                                                                          ;     ..                     ..
                                                                                                                                                                                       .                      .
                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                    .     i.          ..                   .
                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                           g:...'
                                                                                                                                                                                                                                                                                                . .. .. .j j
                                                                                                                                                                                                                                                                                                           ..j
                                                                                                                                                                                                                                                                                                             .j .j
                                                                                                                                                                                                                                                                                                                 .o
                                                                                                                                                                                                                                                                                                                  . .....yg
                                                                                                                                                                                                                                                                                                                         ..... yj .g
                                                                                                                                                                                                                                                                                                                                .y'(
                                                                                                                                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                    -..
                                                                                                                                                                                                                                                                                                                                    .  gx . q(ID  j5
                                                                                                                                                                                                                                                                                                                                              .r.'..y
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                    22#6Q
                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                     .;.. . L .;  .:
                                                                                                                                                                                                                                                                                                                                                                   .y
                                                                                                                                                                                                                                                                                                                                                                    .s.:
                                                                                                                                                                                                                                                                                                                                                                       jg..        .                                                                     .                                      .             . ..         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .

I
J'
L LL,7.3diià)hLàHàbR),6,?.
                    .    j,yyn)       a.: '                                                    . .

                                                                                                                         ,            ,
                                                                                                                                         ,
                                                                                                                                                               ,
                                                                                                                                                                 g.                                                                                                                         poctlMENT pwrl     oRbT<*!>i'4ilytti
                                                                                                                                                                                                                                                                                                                .                          làjys:isltàildièféiàht::
                                                                                                                                                                                                                                                                                                                                                                ,             '    ',E
                                                                                                                                                                                                                                                                                                                                                                                     '' :                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .

).:
. ':.
    '
    (
    .'
     t *   ,
           . d
             ù kdl
                 1 '
                   >
                   .   . ,
                         ..#
                           ,
                           .
                           ,:
                            -'.
                              t(,,,.:,).                                                                                         ..                                            ,
                                                                                                                                                                                   .. .
                                                                                                                                                                                     , .                . -.,       .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                      ,        .
                                                                                                                                                                                                                                                                                       ,    ézà! :n7e-kii
                                                                                                                                                                                                                                                                                           ..                i rja
                                                                                                                                                                                                                                                                                                                 .àii là  t'
                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                            ià r :i
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                  e.   .
                                                                                                                                                                                                                                                                                                                                    ,.. ..*
                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                            . '
                                                                                                                                                                                                                                                                                                                                              t.
                                                                                                                                                                                                                                                                                                                                               icù
                                                                                                                                                                                                                                                                                                                                                 . ô;
                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                                                                      ' ;
                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                                                                                                                          t..
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                            ',
                                                                                                                                                                                                                                                                                                                                                             ;.;
                                                                                                                                                                                                                                                                                                                                                               . y
                                                                                                                                                                                                                                                                                                                                                                 ;   '..
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       '. , .
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            q'
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                             ..'.,.
                                                                                                                                                                                                                                                                                                                                                                                  '.
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                     @.
                                                                                                                                                                                                                                                                                                                                                                                      :.,
                                                                                                                                                                                                                                                                                                                                                                                        ...;.
                                                                                                                                                                                        .),., .,.,. ' .. .
                                                                                                                                                                                     .
    '
    . kfi
        b' ''
         péi
           .i1dœ à
                ..r
                  4i d ;
                       :
                       ,
                       .
                       '
                       ,i
                        '
                        .,
                         '
                         9
                         '
                         .,   ';..è',,.,                                                                              ... .
                                                                                                                    .. ...,
                                                                                                                    .       .                         .
                                                                                                                                                          .
                                                                                                                                                                    . . .          ,....:
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                      . .)..,.....                                          A$Gmâ1'  /.'.
                                                                                                                                                                                                                                                                                                        - a-  ,' .iui'7i  ?, ts'r.''(..
                                                                                                                                                                                                                                                                                                                                      ?,...
                                                                                                                                                                                                                                                                                                                                          ,.;:.
                                                                                                                                                                                                                                                                                                                                              s.
                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                t'
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 t.
                                                                                                                                                                                                                                                                                                                                                  tii-2 .dlaligttn,,.' .'            ;. :.):                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -. -.- ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - - . -.        . ... ..   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .. ,. . .. ' ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . .. .

'
.   ::
L... :.              L         .        .
                                            '
                                                                                         T'. . . .
                                                                                       j. . . . .              )ï
                                                                                                                .è. :..
                                                                                                                      .
                                                                                                                        ,.':  y:(
                                                                                                                                .:.ë..E.'.,
                                                                                                                                         '
                                                                                                                                          ..-
                                                                                                                                         . . '
                                                                                                                                             :
                                                                                                                                             -
                                                                                                                                             ..
                                                                                                                                              '.
                                                                                                                                               :'L
                                                                                                                                        .'' . .....'...... . .
                                                                                                                                                             '4
                                                                                                                                                              1
                                                                                                                                                              .
                                                                                                                                                              :
                                                                                                                                                              11
                                                                                                                                                               !
                                                                                                                                                               11.
                                                                                                                                                                 r
                                                                                                                                                                 1
                                                                                                                                                                 r11
                                                                                                                                                                   4
                                                                                                                                                                   1
                                                                                                                                                                   !1Iilt5lI1l1I
                                                                                                                                                                               tt..
                                                                                                                                                                                  l
                                                                                                                                                                                  k
                                                                                                                                                                                  !(1
                                                                                                                                                                                    4
                                                                                                                                                                                    J
                                                                                                                                                                                    q1
                                                                                                                                                                                     51
                                                                                                                                                                                      :
                                                                                                                                                                                      1,
                                                                                                                                                                                       k
                                                                                                                                                                                       1l
                                                                                                                                                                                        E
                                                                                                                                                                                        ir
                                                                                                                                                                                         7
                                                                                                                                                                                         I-
                                                                                                                                                                                          r
                                                                                                                                                                                          -1t
                                                                                                                                                                                            --
                                                                                                                                                                                            è I
                                                                                                                                                                                              Lk
                                                                                                                                                                                               i
                                                                                                                                                                                               rl
                                                                                                                                                                                                kl
                                                                                                                                                                                                 '
                                                                                                                                                                                                 hlb,71
                                                                                                                                                                                                      7
                                                                                                                                                                                                      15
                                                                                                                                                                                                       1t-l
                                                                                                                                                                                                          ksà  E;-I r-:':.ê. J. : -                              E' .                    :è
                                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                                                .. ., .. . - . ..
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                    .. ....               .. . . . .
                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                         . .,. .
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                       '               '
                                                                                                                                                                                                                                                                                                                                                                                                                                           . ..... .' . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . '                          .                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ... . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '

' '. ;..
.  .     .
                                                                            :r.. .
                                                                                          .         qà  .
                                                                                                                      ' .
                                                                                                                             .:
                                                                                                                                ..    ':
                                                                                                                                     ... ...
                                                                                                                                       è
                                                                                                                                       ..)
                                                                                                                                         :'
                                                                                                                                          .' .     .
                                                                                                                                                   .    , .      %::.
                                                                                                                                                                       .
                                                                                                                                                                                .  L .:;
                                                                                                                                                                                       .
                                                                                                                                                                                       -'
                                                                                                                                                                                        l
                                                                                                                                                                                        :.
                                                                                                                                                                                         g
                                                                                                                                                                                         .E
                                                                                                                                                                                          :
                                                                                                                                                                                          ; )(J
                                                                                                                                                                                              .
                                                                                                                                                                                              ;
                                                                                                                                                                                              t)
                                                                                                                                                                                               (
                                                                                                                                                                                               .
                                                                                                                                                                                               .
                                                                                                                                                                                               y:
                                                                                                                                                                                                j.
                                                                                                                                                                                                 y
                                                                                                                                                                                                 t
                                                                                                                                                                                                 j
                                                                                                                                                                                                 .:y
                                                                                                                                                                                                   ..
                                                                                                                                                                                                    .
                                                                                                                                                                                                    i
                                                                                                                                                                                                    j .
                                                                                                                                                                                                      y
                                                                                                                                                                                                      .:
                                                                                                                                                                                                       . !
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .
                                                                                                                                                                                                         4.j
                                                                                                                                                                                                           .) ,
                                                                                                                                                                                                              .   '
                                                                                                                                                                                                                  y y  .
                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                        )
                                                                                                                                                                                                                        . z. ,
                                                                                                                                                                                                                             . .j.  :j.
                                                                                                                                                                                                                                      ,... y.  ..'.. J . ....       :.u'   ..
                                                                                                                                                                                                                                                                            ,'
                                                                                                                                                                                                                                                                             .. .  ':
                                                                                                                                                                                                                                                                                    ,. .
                                                                                                                                                                                                                                                                                       ',
                                                                                                                                                                                                                                                                                       .: ..'
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                            :.
                                                                                                                                                                                                                                                                                             ...'                                         ..

.
.. -
     . .                                                            .                     ... ..,......
                                                                                                      :...:::::.:... .v :.....
                                                                                                                             ï(ty:..,..:
                                                                                                                                   .       ).:è..
                                                                                                                                            . ..     .
                                                                                                                                                        .
                                                                                                                                                          .
                                                                                                                                                          . .  .,. .
                                                                                                                                                              - . :
                                                                                                                                                                  -..
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                                     .y
                                                                                                                                                                                      )(
                                                                                                                                                                                       Ll
                                                                                                                                                                                        j;-.
                                                                                                                                                                                           :,-l. .à.-#.)',:'-;,sr-...(
                                                                                                                                                                                                                     .:.
                                                                                                                                                                                                                       .Lë,4
                                                                                                                                                                                                                           ..k.    ,.- j
                                                                                                                                                                                                                              -k-...   i.
                                                                                                                                                                                                                                        ..----... :..jj
                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                       .,.. .... . , ...y.-.-.......j.,....; ;.                                       .            ... . ..                .
                                                                                                                                                                                                                                                                                                                                                                          .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . ..                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
  . . .                                                  . .                       ' '.                                                         ' .. . .. .' -       .
                                                                                                                                                                         é.,                   !' i'.J.
                                                                                                                                                                                                      -..''                          .                                         .                '                        .         . . .
                                                                                                                                                                                                                                                                                                                                         , ''2...,.                       :               :'''J. :'2''' J' é                                                -,.k ( ' )                       q '--------''': :'... .' '.ê.
                                                         . ..                                         ,: ..
                                                             '
                                                                                   .
                                                                                                                                         è
                                                                                                                                          .
                                                                                                                                                                               , ,                                          .                                                                zlqbrhrï èl i# lfiitdp.
                                                                                                                                                                                                                                                                                                                   o'r
                                                                                                                                                                                                                                                                                                                     'I
                                                                                                                                                                                                                                                                                                                      it/ppy
                                                                                                                                                                                                                                                                                                                           /kéisc
                                                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                                                yèuqjrppptjk.161                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,:y...:;
:            .           .
                        .. .               y
                                           '
                                           .g
                                            .
                                            i.'
                                            L
                                           . .,
                                              . ..'.
                                                   ;
                                                   ..
                                                    gu..
                                                       j
                                                       ...
                                                         J
                                                         '
                                                         :
                                                         .V:
                                                           ''.
                                                             '
                                                             g'..
                                                                G,
                                                                 .. .j.;
                                                                       '.... .'u
                                                                        .     .  a'
                                                                               j/jjp
                                                                                   gj
                                                                                   ,p.
                                                                                     .
                                                                                     ?
                                                                                     j.
                                                                                     aux
                                                                                       jj
                                                                                        yy
                                                                                         ù.
                                                                                          j
                                                                                          jy
                                                                                           r
                                                                                           )
                                                                                           j
                                                                                           /,
                                                                                           j
                                                                                           j-
                                                                                            j
                                                                                            .-
                                                                                             .:
                                                                                              j;
                                                                                               yj
                                                                                                y
                                                                                                çj
                                                                                                 xo
                                                                                                  lc
                                                                                                  r
                                                                                                  u
                                                                                                  w
                                                                                                  .x
                                                                                                  :c
                                                                                                   t..
                                                                                                    jjjy
                                                                                                       j
                                                                                                       .
                                                                                                       y
                                                                                                       j
                                                                                                       (s
                                                                                                        j
                                                                                                        .aj
                                                                                                          .y
                                                                                                           j
                                                                                                           y
                                                                                                           g
                                                                                                           jjy4j
                                                                                                            q jgg
                                                                                                                jj
                                                                                                                 ng
                                                                                                                ..J.
                                                                                                                   j
                                                                                                                   yaj
                                                                                                                     uy jy çjj..
                                                                                                                           g    )J..
                                                                                                                                ..
                                                                                                                                   clly- (.v
                                                                                                           y .a y;,y ,.......... ,.. .
                                                                                                                                           .,
                                                                                                                                           .;/bj
                                                                                                                                             .
                                                                                                                                            ..,
                                                                                                                                                try
                                                                                                                                                  y
                                                                                                                                                  ,,
                                                                                                                                                  . y
                                                                                                                                                    gj
                                                                                                                                                   ..
                                                                                                                                                      ,y
                                                                                                                                                       .;g          . ,
                                                                                                                                                                    . .                    .                                                                                                                                                        pp j
                                                                                                                                                                                                                                                                                                                                               ss . .       y ,y .... .v.s,.                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .. .

                                                                                       T,               '.',ji'.
                                                                                                               j. .:(,' .                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                     .pr
                                                                                                                                                                                                                                                                                                                                      ...op.eA
                                                                                                                                                                                                                                                                                                                                            . ..                                          G e on Il
                                                                                                                                                                                                                                                                                                                                                                                                  .= dnn m'
                                                                                                                                                                                                                                                                                                                                                                                                          ...>M
                                                                                                                                                                                                                                                                                                                                                                                                              . .*                                                                                                              '.'                    . .: ''
                    .
                    .. . .
                          . .5 2 uvR<-ssu      .
                                               I)a.u:
                                                 ;   :
                                                     w u> ,.è
                                                     ,
                                                uuu. . , .
                                                 .
                                                ' .'              .
                                                                             ..
                                                                                   . .
                                                                                       ,
                                                                                          ,'
                                                                                                  . ..                                                                                          ,                   .           .                     .                                      SiG.. à4.?y-.--: )...,
                                                                                                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                                                                                                    ' '
                                                                                                                                                                                                                                                                                                                  :s)E'))3t1.;:    * G4UNE.,Rb.'
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   . .        ..
                                                                                                                                                                                                                                                                                                                  .2;..........:..;.....-.g....(. L......a
                                                                                                                                                                                                                                                                                                                                                          (: ': ''
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                          a..u.. : . ;.: .
                                                                                                                                                                                                                                                                                                                                                                                                     ..                  .               ,.            . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..                  ..   ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...:        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..                       .
                                                                                                                                                                                                                                                                                                                                                L'-7g
                            /''. ('.'ilj).ùjkDI&.1.DR:.'-'-yJ'..;:'.'''J. ':... .F.;.'..t.'
                                                                  '.                                                                                                                                                                                                                       . ' '. .. '
                                                                                                                                                                                                                                                                                                    u'
                                J                                                                                                                                                                                                                                                                           ;                   j.
                                                                                                                                                                                                                                                                                                                                 (.
                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                  yZ.j.
                                                                                                                                                                                                                                                                                                                                  '
                                       '
                                               '.
                                         . . .. ?
                                              .
                                                    .

                                                     '
                                                              ,,
                                                               .. .
                                                             L.,t:''
                                                                   .kAqA-
                                                                        pi.ù.N.y
                                                                               .E
                                                                                ...
                                                                                  l
                                                                                  3:($nr.. .. ...                                                                                                                        . .,.            ,. . .
                                                                                                                                                                                                                                                           '               .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                              w . ,. .,z
                                                                                                                                                                                                                                                                                                    .           .
                                                                                                                                                                                                                                                                                                                     j''
                                                                                                                                                                                                                                                                                                                       j#
                                                                                                                                                                                                                                                                                                                        ':;'.
                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                             x'j'     j:.
                                                                                                                                                                                                                                                                                                                                        é
                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                                                                                                                         tj
                                                                                                                                                                                                                                                                                                                                          .)
                                                                                                                                                                                                                                                                                                                                           .2j
                                                                                                                                                                                                                                                                                                                                           . 'j
                                                                                                                                                                                                                                                                                                                                              z.
                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                                gj..
                                                                                                                                                                                                                                                                                                                                                   jj.
                                                                                                                                                                                                                                                                                                                                                  . .'
                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                                                                      j.y
                                                                                                                                                                                                                                                                                                                                           . . . .. . ..
                                                                                                                                                                                                                                                                                                                                                        j'.N
                                                                                                                                                                                                                                                                                                                                                           .j.
                                                                                                                                                                                                                                                                                                                                                             'a.
                                                                                                                                                                                                                                                                                                                                                               s.
                                                                                                                                                                                                                                                                                                                                                                ,j;#..
                                                                                                                                                                                                                                                                                                                                                                     '..'., . '
                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                                                                                                                      s ..y.. ..' ...'.                          . . . .. . . ,. ... .                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                           ;...   L ...                                                                                                                                                                                z                                                                                                              .                                                                                                                         .
                                       . .
                                                  . '
                                                     .                                         .                .'
                                                                                                                         .               ..                                                                                     .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      . .                                                                          .                                                  . .:' ... : -,' .' .                                     ..             .                                 '      .

     .
    è.
                     :'
                        .
                               .           .. . . ' . .
                                                        .:.                                   t
                                                                                              . )...j
                                                                                              .     :
                                                                                                    r
                                                                                                    .?'
                                                                                                      .)
                                                                                                       ;,.
                                                                                                         q
                                                                                                         j
                                                                                                         .(
                                                                                                          ..' u...::
                                                                                                                   ... ..:.. . . .... . .                                                                                                                                                                           '                               .
                                                                                                                                                                                                                                                                                                                                                    ?.( .:..7
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            è ..
                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                               /..?
                                                                                                                                                                                                                                                                                                                                                                  .:'..
                                                                                                                                                                                                                                                                                                                                                                      ;..                                                                                         .                      .                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '.. .. '..v . ' J
:i':''
'    .::'
. . . . .
        ):.
          J
          )
          :t
           )
           .
           ë:(-
              .
              ï
              '
              .y
               5
               )'
                -
                .
                :
                ,)(
                . q'
                   2
                   ..'
                     è
                     .
                     -:'(
                      . ..
                         :.'
                           .
                           è
                           )
                           .è
                            .
                            ,
                            F.
                             '
                             )
                             .!
                              ,
                              (
                              -
                              (i
                               .
                               S
                               h
                               t:$
                                 '
                                 q
                                 è
                                 kjï
                                   '
                                   è
                                   y
                                   ëj
                                    .b
                                    è.
                                     ry
                                      .
                                      -:
                                       ;
                                       ..
                                        r
                                        .'
                                         :'
                                          .
                                          :
                                          '
                                          $.
                                           '
                                           ..
                                            ,
                                            L.
                                           ..
                                           . :
                                             '
                                             /!;
                                               (
                                               '
                                               t
                                               .
                                               '
                                               ;L
                                                '
                                                t
                                                :'f':
                                                    t.
                                                    ':.
                                                      '
                                                      -.
                                                       ï'
                                                        7;
                                                        .';:
                                                           .'
                                                            .
                                                            ;'
                                                             :ê
                                                              ''
                                                               L'
                                                               .-
                                                                F
                                                                -..à
                                                                   -
                                                                   '
                                                                   L
                                                                   .
                                                                   ?k
                                                                    ï
                                                                    .
                                                                    ;  .... ' . f?
                                                                    .-..
                                                                       '                                                        ..
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                ,.       .
                                                                                                                                                                                                                                                                                                                               '' ' . . .
                                                                                                                                                                                                                                                                                                                                .       .
                                                                                                                                                                                                                                                                                                                                                   è:î' .?..
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                             :':ï..:.t. .,:.'..:
                                                                                                                                                                                                                                                                                                                                                                               '.'
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                  ' t
                                                                                                                                                                                                                                                                                                                                                                                  :... -
                                                                                                                                                                                                                                                                                                                                                                                       '':'                                                     - .'..
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :'                              .                                 .       .       . . ...             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,                 .
     ''fp
        :l
         'e
          .à
           '.
            stililjdpdil
                       dii
                         f/eidrxqodkiiun'
                                        jpe4l
                                            èiw/iujkèrir'
                                                        mtll
                                                           inE
                                                             r.rmibf.
                                                                    k. g
                                                                       Ael
                                                                         -xoè:20ànù.,
                                                                                    '
                                                                                    i:
                                                                                     ?'
                                                                                      .
                                                                                      ,
                                                                                      ''.kfr:
                                                                                            .t
                                                                                             è;'
                                                                                               :':,'
                                                                                                   .:E;
                                                                                                      :l
                                                                                                       v',,'t , :' 'C       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : ' '
i=.'
          .lplpac.
               -
                 o1:#4iM'''6uf$
                '' '
                              '
                              -
                              '''>
                                 ''
                                  .'ihki'
                                   ''
                                        .6?.
                                           t'
                                            i'
                                            ..b'
                                               -
                                               i
                                               lllh'''
                                                     /
                                                     -
                                                     àà8-
                                                        '''
                                                          -'
                                                           z.e-
                                                              'c-
                                                              t à'
                                                                 a''''
                                                                     e'k'
                                                                        l
                                                                        i;
                                                                         )
                                                                         fè
                                                                          :
                                                                          J
                                                                          àE
                                                                           L
                                                                           ;
                                                                           '
                                                                           .
                                                                           '.
                                                                            èh
                                                                            -è''
                                                                               J'.'
                                                                                  .--.
                                                                                     '
                                                                                     -
                                                                                     :.bM
                                                                                        ''''
                                                                                           11è:6'
                                                                                                2
                                                                                                '
                                                                                                )
                                                                                                :t
                                                                                                 '
                                                                                                 .l
                                                                                                 :'
                                                                                                  :
                                                                                                  '?
                                                                                                  k:
                                                                                                   è's
                                                                                                     .(-
                                                                                                       r
                                                                                                       t.
                                                                                                        r
                                                                                                        l
                                                                                                        à
                                                                                                        3
                                                                                                        .t
                                                                                                         '
                                                                                                         .
                                                                                                         ''
                                                                                                          è
                                                                                                          ,
                                                                                                          ''
                                                                                                          .?
                                                                                                           :
                                                                                                           .
                                                                                                           't
                                                                                                            i43:737'
                                                                                                                   .
                                                                                                                   ;
                                                                                                                   '
                                                                                                                   )'
                                                                                                                    ?:C
                                                                                                                      F
                                                                                                                      '
                                                                                                                      ;
                                                                                                                      '
                                                                                                                      E.
                                                                                                                       è''t''
                                                                                                                            T
                                                                                                                            ;.ê'
                                                                                                                               :
                                                                                                                               7.'t,
                                                                                                                                   :
                                                                                                                                   '
                                                                                                                                   .
                                                                                                                                   :1.'.
                                                                                                                                       '
                                                                                                                                       .
                                                                                                                                       ').'.
                                                                                                                                           J
                                                                                                                                           '1..'
                                                                                                                                               ,
                                                                                                                                               '.
                                                                                                                                                l:
                                                                                                                                                 è.''
                                                                                                                                                    .
                                                                                                                                                    '''57.
                                                                                                                                                         :.'.'
                                                                                                                                                             L'
                                                                                                                                                              .
                                                                                                                                                              '
                                                                                                                                                              ï,
                                                                                                                                                              .b
                                                                                                                                                               /'
                                                                                                                                                                :1J
                                                                                                                                                                  c'
                                                                                                                                                                   J.:
                                                                                                                                                                     '
                                                                                                                                                                     L'1'
                                                                                                                                                                      . ;J
                                                                                                                                                                         ,
                                                                                                                                                                         '.
                                                                                                                                                                          ')'
                                                                                                                                                                            :
                                                                                                                                                                            ..          ,:.78469..';.--'
                 .
   -7'.
      :
      ..
       ..
        -e..
         . e e kàIùèà
                    :è2
                     .
                     .f
                      (
                      :)
                      .?fyf
                          ;
                          i,.
                          ;
                          . ,F.t;.q..:
                                     F-
                                     ::
                                      .
                                      ,
                                      .?:........;,
                                       ..          :t,....,..i.L
                                                  :.           ?Lt.
                                                                  ,;..s
                                                                      ..
                                                                       r
                                                                       :,
                                                                        .
                                                                        .-.
                                                                          -
                                                                          ,g
                                                                           .
                                                                           :
                                                                           :.
                                                                            '
                                                                            ,
                                                                            ...
                                                                              (:
                                                                               t-:..L
                                                                                    ;
                                                                                    .
                                                                                    $nkità.
                                                                                          :è7
                                                                                            f.
                                                                                            .è,.c.
                                                                                                 .;
                                                                                                  .:
                                                                                                   ,c.
                                                                                                     :
                                                                                                     x
                                                                                                     . et.
                                                                                                         '
                                                                                                         a.-'uw.
                                                                                                               wu
                                                                                                                '..!  v,pI .k à' ..'
                                                                                                                                   3..2- 1.-'-'
                                                                                                                                   .              tè: .rak!-s?
                                                                                                                                                             .
                                                                                                                                                             '..'
                                                                                                                                                                -.
                                                                                                                                                                 ,.
                                                                                                                                                                  :''.' . ''-.       t1,'
                                                                                                                                                                                        .    .:         .' -,-                                                                 .

   .                Land g.lmnmve                                          ..                        . , . .;, oxug)-uu..iLa.,...u. y: a ...y.. ........ k. y.. . . .
                                                                                                                                                                          .
                                                                                                                                                                         . . . ..
                                                                                                                                                                            .     ,.
                                                                                                                                                                                      ..
                                                                                                                                                                                         , yq oo y js
                                                                                                                                                                                                    y.y,.,,. ;..                                                                                                                                                                                                                                                                                     .
.
.                   .                       .
                                                               .. .                                             .
                                                                                                                     ' . . . E.
                                                                                                                          .. .           r.                         ..
                                                                                                                                                                           . . .
                                                                                                                                                                             . '                    .
                                                                                                                                                                                                        . .
                                                                                                                                                                                                                            .   ë       .
                                                                                                                                                                                                                                        . .   (..( . :..                                    -.'i
                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                               J        ...
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                        , .                j                y... . .L
                                                                                                                                                                                                                                                                                                                                                         y.;.
                                                                                                                                                                                                                                                                                                                                                        ..                                                   .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                       .               . .z...         .       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . . .. ..


.:r'...                        .                        '' ' '
                                                                         $i:7t  g;n.:.t.,.$#:; 7ià. $7i       ./1cq ':   '.y...
                                                                                                                              ti..j
                                                                                                                                  ).
                                                                                                                                   !
                                                                                                                                   iy:y
                                                                                                                                      ..
                                                                                                                                       .-..
                                                                                                                                          j
                                                                                                                                          .:.- ...r.
                                                                                                                                                   .- '.
                                                                                                                                                       ..o
                                                                                                                                                         rlàmkill/'
                                                                                                                                                                  rm.d
                                                                                                                                                                      '

                                                                                                                                                                     ..
                                                                                                                                                                      li).:
                                                                                                                                                                          ...'Nét'
                                                                                                                                                                                 .
                                                                                                                                                                                 R1I.
                                                                                                                                                                                    '-  o
                                                                                                                                                                                        -'
                                                                                                                                                                                         .Tri..
                                                                                                                                                                                              ....'
                                                                                                                                                                                                  .'7 ...' .t..t,
                                                                                                                                                                                                                .
                                                                                                                                                                                                                ''
                                                                                                                                                                                                                 .)z
                                                                                                                                                                                                                   r.).,,).. 1
                                                                                                                                                                                                                             ,q.
                                                                                                                                                                                                                               n:j2s k  s3
                                                                                                                                                                                                                                         j;.(.
                                                                                                                                                                                                                                             '.,,
                                                                                                                                                                                                                                               ' ..'.,..'.,
                                                                                                                                                                                                                                                 '
    .   f               ..                               .
                                                           . ..                                       ..                                                                  .   ..                    ..                                        .
                                                                        --,.- 4.
                                                                               :.    -.;
                                                                                       Jp
                                                                                       -.
                                                                                        tf
                                                                                         .
                                                                                         -.
                                                                                          c.
                                                                                           y
                                                                                           .
                                                                                           :.
                                                                                            :
         : c .. .                                            ....                  ..                                                        .            .         .                                             .                                                                                                                                                                                                                                                                                                                                                             .
        :;                         . . ..       ,         ..                      .          #.:,.. ..-. ; .r....,. ,. - ic:.:,i-q.4:)
                                                                                                                                     j
                                                                                                                                     .j
                                                                                                                                     .:)
                                                                                                                                       jjgd
                                                                                                                                          ki
                                                                                                                                           y
                                                                                                                                           !
                                                                                                                                          .;
                                                                                                                                           -
                                                                                                                                           .g
                                                                                                                                            j1
                                                                                                                                             2;j:
                                                                                                                                                )
                                                                                                                                                t
                                                                                                                                                j;j
                                                                                                                                                  it)
                                                                                                                                                    p
                                                                                                                                                    jl
                                                                                                                                                     ;.
                                                                                                                                                      t
                                                                                                                                                      ll
                                                                                                                                                      . y
                                                                                                                                                        i
                                                                                                                                                        .y
                                                                                                                                                         q
                                                                                                                                                         :.::i-q
                                                                                                                                                               .
                                                                                                                                                               -
                                                                                                                                                               q
                                                                                                                                                               -
                                                                                                                                                               ..l
                                                                                                                                                                 g
                                                                                                                                                                 jgjjjj
                                                                                                                                                                   i  i
                                                                                                                                                                      jjj.;.
                                                                                                                                                                           j;
                                                                                                                                                                            :jjtjj
                                                                                                                                                                                 kj
                                                                                                                                                                                  :j
                                                                                                                                                                                   gry... ..                  . . ,        :
                                                                                                                                                                                                                           j,;    ,,,g
                                                                                                                                                                                                                                     kj !
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        i: .. .à
                                                                                                                                                                                                                                              ..                                                                    .                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                  .          g    yjfj
                                                                                                     uè  j
                                                                                                         kj .-                                   .,-.q.,r. y..L ... ;:.:
                                                                                                                                                                       .
                                                                                                                                                                       ;.è
'
: FelMétédtFàirëi.&é6Xàlù*C.?:'. '.L'':.: ,'-AnW.: (j
    .
     .
                                                                                   .                           ujajy...stjyyj.
                                                                                                               .                     s.xak   .jau.. jjy.,jy-      .:yr.. ,
                                                                                                                                                                         ..
                                                                                                                                                                         . -..
                                                                                                                                                                            ) :...
                                                                                                                                                                                 ,r
                                                                                                                                                                                  .y..:. g.u.y.u ..    jkxjA . .        .j.
                                                                                                                                                                                                                        sj  r.
                                                                                                                                                                                                                             j,xj. .
                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                   vg  j........:   .....              .


''
                                                                                                                                                         r.j).) t ; j....y.; ... y,.o...
                                                                  '                                     .
.
  .... ... : .. ,S..:J(:,y.Jp,'.aa
               .
                                 y:Jf,y   .
                                          ..,
                                   ...It:;.
                                            .
                                            :..  ..
                                             r:(.'   )(:j
                                                  j:.2  ...
                                                          '
                                                          ..
                                                           -
                                                           g.
                                                            .àL
                                                              ).:.
                                                                 .
                                                                 .:
                                                                  .   ..:'
                                                                     E:..(.)..r ;..., .. (.    t- .. u..u.
                                                                                                                   ....'....,...-.).;;1     t
                                                                                                                                            ;j
                                                                                                                                             yjjj
                                                                                                                                                gj.g..
                                                                                                                                                     jj
                                                                                                                                                      ...j                                       jj
                                                                                                                                                                                                  y
                                                                                                                                                                                                  jjj
                                                                                                                                                                                                    yjy
                                                                                                                                                                                                      j.
                                                                                                                                                                                                       in
                                                                                                                                                                                                        (jjgjjjq
                                                                                                                                                                                                               yy
                                                                                                                                                                                                                j
                                                                                                                                                                                                                gj
                                                                                                                                                                                                                 i.y
                                                                                                                                                                                                                   .y.
                                                                                                                                                                                                                     J.a:y
                                                                                                                                                                                                                         s.t
                                                                                                                                                                                                                         t  .o..:.jy:.
                                                                                                                                                                                                                                     yg;..,
                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                           ;,.. .-                                                                                                                 . .. . ...                                        . .
                                                                                                                                                                                                                                                                                                                                                                                                                         .           .             .


'..'                                                                      k
                                                                          :.  .2
                                                                               . :aa.  ....  ..:
                                                                                               ...ë
                                                                                                  -).
                                                                                                   .;jr
                                                                                                      .y
                                                                                                       .
                                                                                                       :..
                                                                                                         :
                                                                                                         j .
                                                                                                           )j
                                                                                                            q(
                                                                                                             ..-
                                                                                                               t.
                                                                                                                ....                   j)
                                                                                                                                        ;:j
                                                                                                                                          .4
                                                                                                                                           :
                                                                                                                                           )4 .         yy r..,. .r.      .,y.                .         .
                                                                                                                                                                                                        y                            r
             ..
            ..                                          ..                                             .                        .                     .                                                                                                                                                                                                            . .    .                                                                    .        .
                                          .      .(  rgt    .
                                                            g'gn (.
                                                                  1r      .o  j o   .2gv  ..
                                                                                           , y.g
                                                                                               yg
                                                                                                :j. y  ...    .                        : .):
                                                                                                                                           y .  .
                                                                                                                                                , .
                                                                                                                                                  . .
                                                                                                                                                    .u
                                                                                                                                                     y
                                                                                                                                                                                   .
                                                                                                                                                                               ;..;.. yaj   jqù jù  g
                                                                                                                                                                                                    x jj.
                                                                                                                                                                                                        , i  g z:     . .
                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                            y ., , g. .   .    ., .....   .
                                            .                                                                                                                                                                               .                                                                                                                                               .
   : ï,
      .....:.q.l
          . .   '.'g.',' aJz
                           ..::
                              QUu.
                                . .       .
                                          5.     k
                                                 ;.     >   =    :.
                                                                  'v:: ,.. p. ;
                                                                              ;'ouw.   :  f.,.
                                                                                             >  ..j
                                                                                                  s .
                                                                                                    .c..
                                                                                                       :
                                                                                                       z .
                                                                                                         wu. . .                           .  .                  j .s .
                                                                                                                                                                    .
                                                                                                                                                                            j             .mg ...m     .     .                                          ,,;
                                                                                                                                                                                                                                                                                                                               .                                 . .. .       ..
                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .             . ..
                                              :...2è:.                                                 .. . . . . .. . .                                                                                                                                                                                                                                                  .                                      .                                                ..                                                                            ..                 .
                            .J .. :.
                                   r......-.
                                           ,r
                                            ,
                                            .
                                            c:r     ,
                                                     1-
                                                      .(.:tf
                                                           T.
                                                            jji
                                                              .:
                                                               a...
                                                               .  :
                                                                  .
                                                                  :j.;
                                                                     g.
                                                                      o u:w....
                                                                              a.
                                                                               a u,
                                                                                  ;
                                                                                  g % .jj:jj
                                                                                           .c
                                                                                            ....,
                                                                                                .
                                                                                                z...g...
                                                                                                       ,j;.j
                                                                                                           ,;..,.
                                                                                                                y ga
                                                                                                                   r
                                                                                                                   ...ji
                                                                                                                       yyj.
                                                                                                                          xw .
                                                                                                                             ygyyjgj(
                                                                                                                                    ..jy
                                                                                                                                       js
                                                                                                                                        ,j.
                                                                                                                                          j...
                                                                                                                                             ).,:. g.,j
                                                                                                                                                      ............y ..
                                                                                                                                                                     , ...,. . ,..., .
                '
                    .
                        :(y:':: :,                                                        .    :                                                                2l-'
                                                                                                                                                                   - &el-7
                                                                                                                                                                         I'
                                                                                                                                                                          ék-o1> a(ry                                                                             j
                                                                                                                                                                                                                                                                                           #etI'
                                                                                                                                                                                                                                                                                               à#:; :q Clséiikè ':W àrnjn#y
                                                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                                                          lfih6vpajdr
                                                                                                                                                                                                                                                                                                                                    àyi
                                                                                                                                                                                                                                                                                                                                      àilédà
                                                                                                                                                                                                                                                                                                                                          r tqjji ')                                                                                                                                                                                                                    ,
                        #akkkjJkm-kkjoféw                                                                                                                                              :NNF :èzqz:.
                                                                                                                                                                                                  :: z,jp'.g:..
                                                                                                                                                                                                              : zézqtg
                                                                                                                                                                                                                     r
                                                                                                                                                                                                                     i
                                                                                                                                                                                                                     yjj)
                                                                                                                                                                                                                        jj;L
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           ;)(
                                                                                                                                                                                                                             :jjl
                                                                                                                                                                                                                                jujjxyjjjty,j
                                                                                                                                                                                                                                            :J
                                                                                                                                                                                                                                             ùyjj.
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 ujqjjyjjj.
                                                                                                                                                                                                                                                 ,        yjjujj
                                                                                                                                                                                                                                                               tukjs:)(
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      :.
                        SFAV .:j;.                    :               ; vy               juj.     z.x
            .
                        4
                        :;
                         :
                         4
                         t
                         :1
                          ,
                          jl
                           .
                           jG ..(
                                .
                                '
                                v
                                :!
                                .'
                                 ()
                                  qàg:..u2
                                  .l
                                   j
                                   .
                                   ..    . .)
                                            L:..
                                               L
                                               :
                                               s'.     'g
                                                 :L).:.yp
                                                        .
                                                        j
                                                        '
                                                        :
                                                        .-
                                                         2
                                                         t,
                                                          ..(
                                                            r'
                                                             .
                                                             J-.'
                                                                r'
                                                                 j:
                                                                  .,
                                                                   ..,
                                                                     7
                                                                     .g
                                                                      .
                                                                      .
                                                                      :jjj'
                                                                          l
                                                                          jj
                                                                           q
                                                                           c(
                                                                            !
                                                                            5;.J.'.2.
                                                                                  ..:
                                                                                    .
                                                                                    :
                                                                                    J.
                                                                                     ,
                                                                                     3,
                                                                                      4
                                                                                      jI
                                                                                       j
                                                                                       .
                                                                                       ;
                                                                                       ,
                                                                                       t
                                                                                       ij!
                                                                                         j
                                                                                         t
                                                                                         .
                                                                                         1(
                                                                                          :
                                                                                          ,
                                                                                          )..
                                                                                            :
                                                                                            .-..'
                                                                                                3
                                                                                                ,
                                                                                                :
                                                                                                3!
                                                                                                 .
                                                                                                 g
                                                                                                 ;
                                                                                                 ),
                                                                                                  k
                                                                                                  j
                                                                                                  l
                                                                                                  -,
                                                                                                   jj
                                                                                                    !
                                                                                                    )
                                                                                                    i
                                                                                                    ::2.. ::4
                                                                                                     ;
                                                                                                     r
                                                                                                     '      !
                                                                                                            1
                                                                                                            j
                                                                                                            !,
                                                                                                            .)
                                                                                                             j
                                                                                                             k.
                                                                                                              ;
                                                                                                              y
                                                                                                              ;
                                                                                                              1!
                                                                                                               5
                                                                                                               ;
                                                                                                               7:
                                                                                                                ;
                                                                                                                j
                                                                                                                !
                                                                                                                )  .:,y
                                                                                                                 ..:'
                                                                                                                    .
                                                                                                                    . ..
                                                                                                                       ï;
                                                                                                                        .
                                                                                                                        2
                                                                                                                        k
                                                                                                                        .jy
                                                                                                                         4
                                                                                                                         ijirdy
                                                                                                                           !j .-gj
                                                                                                                                 .j
                                                                                                                                  .i
                                                                                                                                   .r.qù.;ay
                                                                                                                                       :- .;.r.:..j
                                                                                                                                                  ..y
                                                                                                                                                    )q
                                                                                                                                                     .iu.
                                                                                                                                                        .j
                                                                                                                                                         y
                                                                                                                                                         ..jy
                                                                                                                                                            ..yj
                                                                                                                                                               .e
                                                                                                                                                                ....y:..yt
                                                                                                                                                                         yrNyj   j
                                                                                                                                                                            :...-;
                                                                                                                                                                                 y
                                                                                                                                                                                 j
                                                                                                                                                                                 .gaj
                                                                                                                                                                                  .
                                                                                                                                                                                  ;  . me;
                                                                                                                                                                                   .rg ,
                                                                                                                                                                                       ...
                                                                                                                                                                                         r:yyaay
                                                                                                                                                                                         .. ..t
                                                                                                                                                                                              .
                                                                                                                                                                                              :
                                                                                                                                                                                              .g
                                                                                                                                                                                               r.j,, .y
                                                                                                                                                                                                   ..,.jj
                                                                                                                                                                                                        yg
                                                                                                                                                                                                         ,a
                                                                                                                                                                                                          .,y.... ,                                                                                                                                                                       .                                                                                         .    .

                YUWjUFI  jèUS'RWEk?
                         M            k:
                                       ('
                                        )
                                        ,(: :.L ljljùzz t5j,                                   . l5'               ,                  ,y. y
                                                                                                                                          ,jgj
                                                                                                                                             k4 y:yy àqjjju.,  yjyspy: jàjsjqçpyjyvjsy ;.
                                                                                                                                                                                        yy ::g                                                                                                                                                                                                                                                                                                                                                                          .       y

                                                                       àkiuj     t2.: s:'.    '.
                                                                                               ..jdàck  ;l
                                                                                                         7i   .'''..
                                                                                                                   2 53 t.  -226  4:            r,':                -2'k. .          r.
                                                                                                                                                                                      .,)
                                                                                                                                                                                        : ..:
    '                                                                                                                                            ..
...            :.j
                 & (<*  '   *  kù't)'
                                    .
                                    ,-'@
                                       -,
                                        .@.
                                          '
                                          .)-.
                                             '. '..t.
                                                    'éd&bt8-.'lu                  j           .            q.      .
                                                                                                                   sd                :. ' '
                                                                                                                                          .1-    '.c.r.
                                                                                                                                                      ',:
                                                                                                                                                        '?F'
                                                                                                                                                           ..
                                                                                                                                                            '.1. -:
                                                                                                                                                                  '..                        .. ..                                                                                                                                                                            -
'
.
            '.
            .        e.bi
              t'% &. '
             ,:
            . .'. .
                        'i'
                          kapL.:..:
                                  .. '.'        .
                                                    'ifîk'
                                                         'l'4
                                                         !%*#
                                                         **
                                                                kJ':
                                                            :'**'''
                                                                   .:. .
                                                                       1
                                                                       .4   h61<
                                                                        *#:.v.-.#'
                                                                                  4n: .

                                                                                 -''b''%z''
                                                          '*****.*''''''.z'*'**i '
                                                                                           -.'
                                                                                             . . .'
                                                                                                  q n.   av'
                                                                                                  '*'./''1'''
                                                                                                      . ..
                                                                                                             ''
                                                                                                            à*
                                                                                                               .,, A    -
                                                                                                                        Vgn..':
                                                                                                                    '.i''i:''''iz''ir
                                                                                                                     .               ..
                                                                                                                                       '..
                                                                                                                                         1:
                                                                                                                                          ''
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                            ,
                                                                                                                                            :7jl.:.'
                                                                                                                                                   .
                                                                                                                                                   ,'.'
                                                                                                                                                      (.l...''..: '. 2-         .
                                                                                                                                                                              '':'%.
                                                                                                                                                                                   #'-
                                                                                                                                                                                        ,.
                                                                                                                                                                                          ..                                                                                                                                                                              .

.                       Gàkr j::.q.p.
                        .          'G
                                    . /1
                                       ..1
                                      .. 'Z. .          ..
                                                         .                    .           ..       :.. . J .r               ,.Lk
                                                                                                                               ,.. ,                                                                    0
                                                                                                                                                                                                        .               .
                                                                                                                                                                                                                                                      c                                    c-cn                                        à-cn                            0.
                                                                                                                                                                                                                                                                                                                                                                        0                                r. ,
                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                              .                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                          .             J              ''.                                            .''         .            l-
                                                                                                                                                              . .:             .                    .'                                                                                                                                                                            .                                                                                            .
 '                  .       ' ..            .                 '                                                 'ï.. '-'..                                    .-.. L'. ,..'. ..                         .. .
                                                                                                                                                                                                                                                      .                                                                                                              .. u '...'.@ c'.''' ...l . . .
                                                                                                                                                                                                                                                                                                                                                                                                  ' '                                                                                                                                      '.
                '
                               .           ..           : . .r.'..--.                              ..
                                                                                                        .'..'.
                                                                                                             '.Jr::
                                                                                                                  ..'....E
                                                                                                                         ..'                                       ..7 ' '                                .'.               .             . .                                                                                             .                           . . ... :. .è'..'.. '. ; .                                                                                         .                                                                                  .
                                   . ..
    (                                               :': : .c                              J .. è.
                                                                                                )..
                                                                                                  :l
                                                                                                   t
                                                                                                   :
                                                                                                   l.. ..
                                                                                                    :   .'.-.'.
                                                                                                              ' ..        ' '. '... .                                                                                                                                                                                                                                     (.
                                                                                                                                                                                                                                                                                                                                                                           .. .'.                                                                                                                                                  : '. '       ' '                     '

                                                                                              èà .' f f          'è.                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                     ..J
                                       '. u'.' .. v' ''                '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                   ., 2
                .       .    . '                                          ..                                       .... . '                                                                                                                                                                                                                                                                          .                                                                                                                                         . .
    .'                   . . .'       .
                                      :. '          '. .. :: .             '
                                                                           .                                                                                                                                                              .                .                                                                                                ..                                 , .                                     .                                                                                  .

                        '
                        ..
                           .
                           . .
                                .      .     ''
                                            :-......
                                                       '
                                                        : .
                                                                         . .        .
                                                                                   ...r'..7:..
                                                                                             :'è..
                                                                                                 Jj.'..(
                                                                                                       .
                                                                                                       j
                                                                                                       ')
                                                                                                        :J.
                                                                                                          ...t
                                                                                                             .
                                                                                                             !:
                                                                                                              .   )..
                                                                                                               .q...
                                                                                                                   .u
                                                                                                                   ,  '' .
                                                                                                                    :j...
                                                                                                                        L
                                                                                                                        '
                                                                                                                        .?.
                                                                                                                          ,     >. à....
                                                                                                                          '.?,...      .
                                                                                                                                                            ''
                                                                                                                                                            . -. . . ' .
                                                                                                                                                                            .:.1z
                                                                                                                                                                                c:
                                                                                                                                                                                 .
                                                                                                                                                                                 ....(
                                                                                                                                                                                     :.
                                                                                                                                                                                      2.
                                                                                                                                                                                      .:
                                                                                                                                                                                       ..);
                                                                                                                                                                                        '
                                                                                                                                                                                        .
                                                                                                                                                                                        u .(
                                                                                                                                                                                            .;J:(
                                                                                                                                                                                            (
                                                                                                                                                                                            t   ?.
                                                                                                                                                                                                 ..LF:.
                                                                                                                                                                                                 :
                                                                                                                                                                                                 L    )
                                                                                                                                                                                                      .
                                                                                                                                                                                                      .
                                                                                                                                                                                                      :.
                                                                                                                                                                                                       u..,
                                                                                                                                                                                                          ..
                                                                                                                                                                                                         .. :...z
                                                                                                                                                                                                                ... .. ...                                                                                                                          .                                                                                                                                                                      .. . .. .
                     .             '                                                                                                                                                                                                                                                                     ,                                                                 .                                                                                                                                                                                                    .
                               .. . ' . . . .          ' ' ' L ...

                .    '. : ,..... . , :     . ... .'.'.''..: .   .
                                                                  ;.'.'. .- . ..
                                                                                    '                      k..E..: (:
                                                                                                                    z.
                                                                                                                     ':
                                                                                                                      ('
                                                                                                                       :   .
                                                                                                                 .'...ï :.(.2; '
                                                                                                                               .
                                                                                                                               . (::'
                                                                                                                            (ir lc:..... :.:.
                                                                                                                                            '
                                                                                                                                            . . ' :     ..    :
                                                                                                                                    . ê''::. ...l .....: .....'.. ..
                                                                                                                                                                   '
                                                                                                                                                                   -    ,
                                                                                                                                                                      7 ' .    (.
                                                                                                                                                                                3
                                                                                                                                                                                .1
                                                                                                                                                                                 ;
                                                                                                                                                                                 .
                                                                                                                                                                                 -...(
                                                                                                                                                                                     r
                                                                                                                                                                                     ?.
                                                                                                                                                                                      (
                                                                                                                                                                                      ;y
                                                                                                                                                                                       .t
                                                                                                                                                                                        .,.'
                                                                                                                                                                                           .F
                                                                                                                                                                                            :
                                                                                                                                                                                            ;-u . .
                                                                                                                                                                                                  L
                                                                                                                                                                                                  ';
                                                                                                                                                                                                   r,p. .:
                                                                                                                                                                                                         .L
                                                                                                                                                                                                          .
                                                                                                                                                                                                          :..  ..
                                                                                                                                                                                :...;. :- . ...'.. ..''' ;...'.l.-. .'
                                                                                                                                                                                                                 -.  ... .                                                                                                                                  '                                                                                          '                                     . . '                    '        '. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,:
                                           ' '.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                             ' .' . ' . '                                    .E
                                                                              ':-.... . .      :).'.'.'.:(.r.':((                                              ;L              .   'E.l. '' :'. :                                                     :.                                                                                                         .                                                           . .         .-            . . .                   .               .                                                                   ..
                                                                                                                                                                                       .'j...... ..
                                                                                                                                                                                                  .
                 '    '                              .                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                   .
J                  .         .     . y ,.
                                        g; . ' q
                                        .                                  .
                                                                                                                            :.è                               .                                     . .à.                                                                                                                                .      .
                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                    .
)t: . i@h I!':. 'jy.........2':)...:.';...j.'tg(.',.:
':                 *                       .
                                                     (g.j   ..j.:
                                                               ..1.......    y. y:j.f j60ry.
                                                                                          ..,jj
                                                                               . .,....... : . .
                                                                                                j.jjjay .: (jyrgay y.
                                                                                                        .           ..
                                                                                                                                 gpys, ,..xu
                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                           ..
  g
  .
  ï.
   :(%?.I:
'... .
         l
         jj.
           j
           ,j
            lz
             .1
              :).i
                 ;jlI
                 .. !
                    ij
                    ;':
                      .
                      t4:
                        r
                        :
                        yg
                        :(!j
                           (ji
                             .j
                              k
                              rq.f
                              .  .T:
                                   1.
                                   ï.
                                   ' 2.L...
                                      .   J.. L
                                              l(
                                               ..:::.n
                                               .         l  ?:
                                                             è -
                                                               f -: z
                                                                    q
                                                                    .L- .
                                                                        . .
                                                                          -s
                                                                           .o
                                                                            ,
                                                                           ...
                                                                             .
                                                                             ;-
                                                                              .L
                                                                               -:)
                                                                                 .j
                                                                                  : L .
                                                                                      r
                                                                                      i:
                                                                                       2
                                                                                       ;
                                                                                      ';.
                                                                                        '
                                                                                        ,
                                                                                        .
                                                                                        .u
                                                                                         g.    ..
                                                                                                L:
                                                                                                 ..
                                                                                                  -
                                                                                             ty:. .j
                                                                                                   .
                                                                                                   ,:
                                                                                                    .L
                                                                                                     :
                                                                                                     ...
                                                                                                       ;.r
                                                                                                         .
                                                                                                         :
                                                                                                        ...
                                                                                                          )         !
                                                                                                                    5;
                                                                                                                     ;p
                                                                                                                      a
                                                                                                                      'j
                                                                                                                       '!
                                                                                                                        5
                                                                                                                        ;
                                                                                                                        ,(:
                                                                                                                          p.
                                                                                                                           .
                                                                                                                          . -.
                                                                                                                             ..
                                                                                                                              --
                                                                                                                               .
                                                                                                                               .-
                                                                                                                                -..
                                                                                                                                  :
                                                                                                                                  !j
                                                                                                                                   ;:
                                                                                                                                    jjk:j,jj
                                                                                                                                           kr
                                                                                                                                            k,k
                                                                                                                                              yj
                                                                                                                                               y
                                                                                                                                               th.
                                                                                                                                                 q).
                                                                                                                                                   L.  )'
                                                                                                                                                        ?,.
                                                                                                                                                          ?
                                                                                                                                                          ;f(
                                                                                                                                                            qjis.j
                                                                                                                                                                 .'
                                                                                                                                                                  )
                                                                                                                                                                  .....y,.....:y j.,:y......                                                              --...-...... ....
                                                                                                                                                                                                                                                          .                                             .                '                                                                               .                   .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                               ..                          .. &                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :. ... ......,        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë.r . ...,.
  .: 1% ..   . .
             ..
            ..
                  k
                 2.  Gaéj   n  q
                               .  r.
                                   -
                                   r o   r I i t; .
                                                  t.:. . .'..è . '
                                                                 : g à
                                                                     (   .-'  .
                                                                              .  .
                                                                                 .  .
                                                                                    '
                                                                                    i :
                                                                                      . è
                                                                                        .
                                                                                        '.:.'      - .
                                                                                                     . .
                                                                                                       T...q.
                                                                                                            .ck
                                                                                                              .
                                                                                                              .
                                                                                                              :..
                                                                                                                . . .:
                                                                                                                     0. 0.
                                                                                                                         0,.      ''0. 6  0 yt..
                                                                                                                                               :g
                                                                                                                                                .j
                                                                                                                                                 '(
                                                                                                                                                  y
                                                                                                                                                  .).  y
                                                                                                                                                       .E.
                                                                                                                                                         sjjm
                                                                                                                                                            .jj ..;
                                                                                                                                                                  j
                                                                                                                                                                  r... . . ...                                                                        . .                  .           .        .           .
                                                                                                                                                                                                                                                                                                                                                                                          ..    .            .
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                 .          .            ,.                              .                            ..,.. .. . . .. .                .                .. .

' Nètp/ ..Tékl                     (akp.)z...       :..:.:,;ïk.     .-..:.. g.,
                                                              zz:L:.J
                                                          .. ..                  .
                                                                                 y
                                                                               .....)
                                                                                    .-.
                                                                                      y .c j.,. .g      .:..g
                                                                                                            ....:
                                                                                                                j..
                                                                                                                  j:
                                                                                                                   )
                                                                                                                   jj;
                                                                                                                     j
                                                                                                                     gj
                                                                                                                      ;;
                                                                                                                       g;
                                                                                                                       .p
                                                                                                                        r;
                                                                                                                         jg
                                                                                                                          .
                                                                                                                          ,t
                                                                                                                           y: ..
                                                                                                                               r
                                                                                                                               j
                                                                                                                               gj g
                                                                                                                                  l
                                                                                                                                  j
                                                                                                                                  ;y
                                                                                                                                   j
                                                                                                                                   k!j
                                                                                                                                     i,,
                                                                                                                                       jjgyj
                                                                                                                                           i..c..è.
                                                                                                                                                  y:'.'y
                                                                                                                                                       ..
                                                                                                                                                       :rjx
                                                                                                                                                          jjr.
                                                                                                                                                             j
                                                                                                                                                             r ..
                                                                                                                                                              )j.)
                                                                                                                                                                 ...
                                                                                                                                                                                             .
                                                                                                                                                                                         .. ..     ..                                   .

                                                                                                                                                                   :...,
                                                                                                                                                                       .. L. ....                                                                                                                                                                                                                                                                                                   .                                           . .                                 ...
                                                                                                                                                              ..           .           . .       .                                  .. .              .

.).
  ;è
   .                      . .. . ,      : .                                            .....t....... ....-...... .- -...:.. . ..... ...           .                                    .
                                                                                                                                                                                      .. . '...
                                                                                                                                                                                                - .                                 . .           :                                         .       . ..                     . .. . .... . ...:
                                                                                                                                                                                                                                                                                                                                      .       ..                      .
                                                                                                                                                                                                                                                                                                                                                                     ..           :...........           :, .                            .                   ..                                                                                :
         (..                                    ':. J.. . J '' .'..L... ..                                                               ..           ..,.      .-
                                                                                                                                                                C         . .. ,.. , , . .
                                                                                                                                                                        ...
                                                                                                                                                                                          .
                                                                                                                                                                                          . .      .
                                                                                                                                                                                                    ':
                                                                                                                                                                                                            l.                                '                                                                                                                                                  1                       .                      ..            .




                                                                                                                                                                                                                         ' ' . .    . '                                                                                                                 '    ..u           '.             '' ..!
                                                                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                    h: yk,%'::ii
                                                                                                                                                                                                                        . .      J 1r .
                                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                                   6lle-niof:
                                                                                                                                                                                                                                             .                                                                      ..                              r;t
                                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        #7i
                                                                                                                                                                                                                                                                                                                                                          )J
                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                           .?J
                                                                                                                                                                                                                                                                                                                                                           sk.n.
                                                                                                                                                                                                                                                                                                                                                             i -
                                                                                                                                                                                                                                                                                                                                                               J',:
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  2:.:''.'.
                                                                                                                                                                                                                                                                                                                                                                          ,'.'..:' -.
                                                                                                                                                                                                                                                                                                                                                                          h                                                                                                          .                                                                 ,,,r
                                                                                                                                                                                                                           ,                                                                                                                                                                                                                                  .. ,                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                     :t
                                                                                                                                                                                                                      j(l
                                                                                                                                                                                                                        .. ..gE.ê..           ,            ..
                                                                                                                                                                                                                                                              .'               .                                               .                                     ;.;
                                                                                                                                                                                                                                                                                                                                                                       f..'
                                                                                                                                                                                                                                                                                                                                                                       .                       .''t.'.. .                                                .     . .                                                                               .

                                                                                                                                                                                                                    ixxl::z;iez, '                                                                                                                                                                                                              '
                                                                                                                                                                                                                    Ameuntendne :
                                                                                                                                                                                                                              BURNX IAMD TRUA
                                                                                                                                                                                                                                                                       TaxID:> 6:1 (e4z)
                                                                                                                                                                                                                    Makep3ymentpayableand mailto:
                                                                                                                                                                                                                    BURNm COUNW TRO URER
                                                                                                                                                                                                                    JUDM DYO
                                                                                                                                     .                                                                              7410 O UNW ROAD K #101
                                                                                                                                                                                                                    Sm EN,WI54872
                                                                                                                                                                                                                         Indude o isstub wio y@urpayment
